Citation Nr: 1826689	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984, from October 1984 to July 1985, and from July 1985 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Left ear hearing loss was not manifest during service or within one year of service and is not otherwise attributable to service.  

2.  Tinnitus was not manifest during service or within one year of service and is not otherwise attributable to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify regarding the Veteran's claims has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .".  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate medical examination, which the Board finds adequate.  The Board finds that the VA examination and opinion described the left ear hearing disability and tinnitus in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.


II. Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.   

The Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under  38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While tinnitus is not specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  However, tinnitus may be considered an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of 38 C.F.R. § 3.303(b) as to claims of chronicity at a minimum where there is evidence of acoustic trauma).  Accordingly, service connection may be granted on a presumptive basis for tinnitus if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Left Ear Hearing Loss

The Veteran asserts that he has left ear hearing loss as a result of noise exposure from his time in service as a gunner's mate.  The record establishes that the Veteran has left ear hearing loss and that he was exposed to excessive noise during service.  The claim therefore hinges upon the potential relationship between the Veteran's current left ear hearing loss and his in-service noise exposure. 

The December 2012 VA examiner opined that the Veteran's left ear hearing loss is less likely than not related to his in-service noise exposure.  In formulating her opinion, the examiner noted several audiograms in service showing hearing within normal limits.  The examiner also found it significant there was no hearing loss or threshold shifts at service separation.  Finally, the examiner pointed to an Institute of Medicine report that found there is no scientific basis for delayed onset of noise-induced hearing loss.  

The Board finds the December 2012 examiner's opinion highly probative as it was based on an examination of the Veteran, analyzed in-service audiograms and their significance, and pointed to scientific literature (the IOM report) to support the conclusions reached.  The opinion was both thorough and well explained.  

The only other nexus evidence is the Veteran's own statements.  Although the Veteran is competent to testify as to facts he personally observed or described, such as exposure to loud noise in service, he lacks the medical expertise to relate his current hearing loss to in-service noise exposure.  As such, the Veteran's statements are of limited probative value compared to the opinion of the December 2012 VA examiner.

Because the preponderance of the evidence weighs against the claim, service connection for left ear hearing loss is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus 

The Veteran also asserts that in-service noise exposure led to tinnitus.  The December 2012 VA examiner opined that the Veteran's tinnitus is likely related to his hearing loss and that since the Veteran's hearing loss is not related to noise exposure in service, neither is his tinnitus.  

The Board finds the VA examiner's opinion highly probative as to the etiology of the Veteran's tinnitus.  As stated above, the Veteran lacks the requisite medical knowledge to offer an opinion as to the etiology of his tinnitus. 

Moreover, the Veteran has not submitted any additional evidence demonstrating that his tinnitus has been ongoing since service.  As such, entitlement to service connection based on a theory of continuity of symptomatology is not appropriate.  

Accordingly the Veteran's claim for service connection for tinnitus is denied. 


ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


